Citation Nr: 1242981	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-29 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to January 1971.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. Derwinski, 
3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

The Veteran's certificate of death indicates that he died of septic shock, pneumonia and esophageal cancer on December [redacted], 2008.  The death certificate additionally indicates that tobacco use probably contributed to the Veteran's death.  The Veteran was service-connected for chronic duodenal ulcers at the time of his death.  

The Board finds that there is a further VA duty to assist the appellant in developing evidence pertinent to her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Board notes that a few pages of records from the Salt Lake City VA Medical Center (VAMC) have been submitted by the appellant and associated with the claims file.  However, the death certificate indicates that the Veteran was an inpatient at the McKay-Dee Hospital Center at the time of his death.  A terminal hospital summary does not appear to be associated with the claims file.  Moreover, from the few records submitted from the VAMC, it appears that the Veteran had ongoing treatment from such facility.  Thus, it appears that there are additional relevant records that should be requested from the McKay-Dee Hospital Center as well as the Salt Lake City VAMC. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The appellant contends that her husband's service-connected chronic ulcer condition contributed to his esophageal cancer.  The appellant's representative submitted medical literature printed from the internet indicating that adenocarcinoma results from chronic gastroesophageal reflux disease and reflux esophagitis.  A letter, submitted by the appellant, dated November 2010 from a VA physician indicates that a biopsy conducted on November 18, 2008 indicated esophageal adenocarcinoma.  The RO did not request a VA opinion concerning whether the Veteran's service-connected ulcer disability is related to his death.  Thus, the Board finds that a medical opinion should be obtained on remand to determine whether the Veteran's death is related to his service-connected ulcer condition.  38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that notice of the type of information and evidence necessary to establish an effective date for the benefit on appeal has not been provided in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation of the information and evidence needed to establish an effective date for the claim on appeal, as outlined by the Court in Dingess/Hartman.

2.  The RO or the AMC should request the appellant to provide identifying information concerning any health care facilities where the Veteran received treatment or underwent evaluation for his service-connected ulcer condition.  It should then undertake any additional indicated development to obtain any pertinent, outstanding evidence, to include contacting any identified health care facilities.  The RO or the AMC should continue its efforts to obtain any pertinent, outstanding service medical records unless additional efforts would be futile.

3.  After securing the necessary release, request all records for the Veteran from the McKay-Dee Hospital, to include the terminal hospital summary.  

4.  All VA treatment records should be obtained and associated with the virtual or paper claims file.

5.  After the above has been completed to the extent possible, arrange for review of the Veteran's claims folder by a qualified VA physician to determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected ulcer condition caused or aggravated (an increase in severity beyond natural progression) the esophageal adenocarcinoma that contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of the Veteran's death.  The examiner must review the entire claims file, and should provide a complete rationale for any opinion expressed.

6.  Thereafter, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


